
	

113 HRES 314 IH: Commending and supporting the United States delegation and the United States Deaf Sports Federation in their representation of the United States at the 2013 Summer Deaflympics in Sofia, Bulgaria.
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Langevin (for
			 himself, Mr. Yoder,
			 Mr. Cicilline,
			 Mr. Farr, Mr. Lewis, Mr.
			 Conyers, Mr. Nunes,
			 Mr. King of New York,
			 Mr. Cárdenas,
			 Mr. Nadler,
			 Mr. Moran, and
			 Mr. Loebsack) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending and supporting the United States
		  delegation and the United States Deaf Sports Federation in their representation
		  of the United States at the 2013 Summer Deaflympics in Sofia,
		  Bulgaria.
	
	
		Whereas from July 26, 2013, through August 4, 2013, Sofia,
			 Bulgaria, will host the 2013 Summer Deaflympics;
		Whereas the Deaflympics are the world's second oldest
			 multiple sports games after the Olympics;
		Whereas the Summer Deaflympics have been held every 4
			 years since 1924 and the Winter Deaflympics since 1949;
		Whereas the International Olympic Committee (IOC)
			 officially recognizes the International Committee of Sports for the Deaf (ICSD)
			 as the sole organization responsible for the administration of all sporting
			 events involving the deaf and hard of hearing;
		Whereas USADSF is recognized by the International
			 Committee of Sports for the Deaf (ICSD) as the sole national association of
			 deaf sports in the United States;
		Whereas USADSF’s mission is to support the United States
			 team athletes in achieving excellence in athletics and preserving the ideals of
			 the Deaflympics by fostering growth of identity and inspiring goodwill for all
			 deaf and hard of hearing United States citizens;
		Whereas USADSF was established in 1945 and represents over
			 100,000 deaf and hard of hearing athletes in the United States in nearly 1,500
			 individual member organizations through national sports organizations, fosters
			 and regulates uniform rules of competition and provides social outlets for deaf
			 athletes and their friends, serves as a parent organization of national deaf
			 sports organizations, conducts annual deaf sports athletic competitions, and
			 assists in the participation of United States teams in international
			 competition;
		Whereas USADSF is run by volunteers who give of their
			 time, talent, and resources for the love of the games and the athletes;
		Whereas over 180 deaf and hard of hearing athletes and
			 coaches will train and travel to Sofia, Bulgaria, to represent the United
			 States in competition of 11 sports, including men's and women’s basketball,
			 women's volleyball, women's soccer, men's team handball, men’s and women’s
			 track, men’s and women’s swimming, men’s and women’s bowling, men’s and women’s
			 tennis, wrestling, taekwondo, and men’s and women’s cycling; and
		Whereas USADSF has brought great pride and honor to the
			 United States in international athletic competition: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)commends the United States Deaf Sports
			 Federation for its efforts in sending athletes, coaches, and support staff to
			 the 2013 Summer Deaflympics in Sofia, Bulgaria;
			(2)congratulates all
			 the athletes, coaches, and support staff of the United States team on earning a
			 place to represent the United States at the 2013 Summer Deaflympics; and
			(3)wishes the United
			 States delegation great success at the 2013 Summer Deaflympic Games.
			
